


Exhibit 10.1
NORTHFIELD BANK


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
WITH STEVEN M. KLEIN


WHEREAS, Northfield Bank (the “Bank”) entered into an employment agreement (the
“Agreement”) with Steven M. Klein (the “Executive”), effective July 1, 2013; and
WHEREAS, upon review of the Agreement it was determined that the intended
disability benefit under the Agreement was changed by a scrivener’s error and
the parties wish to correct this error, and
WHEREAS, Section 15 of the Agreement provides that the Agreement may be modified
by an instrument in writing signed by the parties.
NOW THEREFORE, the Agreement is hereby amended as follows, effective as of July
1, 2013:
1.    Section 7(b) of the Agreement is hereby amended to read as follows:
(b)    In the event of such Disability, Executive’s obligation to perform
services under this Agreement will terminate. In the event of such termination,
Executive shall continue to receive his Base Salary, as defined in Section 3(a),
at the rate in effect on the Date of Termination for period of one (1) year
following the Date of Termination by reason of Disability. Such payments shall
be reduced by the amount of any short- or long-term disability benefits payable
to Executive under any disability program sponsored by the Company or the Bank
(and if the disability insurance payments are excludable from Executive’s income
for federal income tax purposes, such amounts due Executive under this Section
7(b), shall be tax adjusted, assuming a combined federal, state and city tax
rate of 38%, for purposes of determining the reduction in the payments due under
this Agreement to reflect the tax-free nature of the disability insurance
payment - by way of illustration, a $100 tax-free disability insurance payment
shall reduce the payment due under this Agreement by $161.30). In addition, in
the event of termination due to Executive’s Disability, the Bank will continue
to provide to Executive and his dependents for a period of one (1) year, the
medical, dental and other health benefits that were provided by the Bank to
Executive and Executive’s family prior to the occurrence of Executive’s
Disability, on the same terms (including cost to Executive) that were being
provided to Executive immediately prior to the termination (except to the extent
such benefits are changed in their application to all continuing employees of
the Bank).
2.    The remainder of the Agreement shall remain in full force and effect.


[Signature Page Follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Bank has adopted this Amendment, on the date set forth
below.


 
Northfield Bank
Attest:
 
 
 
 
 
/s/ M. Eileen Bergin
By:
/s/ John W. Alexander
Secretary
 
John W. Alexander
 
Title:
Chairman and CEO
 
 
 
 
 
 
Attest:    
Executive
 
 
 
 /s/ M. Eileen Bergin
/s/ Steven M. Klein
Secretary
Steven M. Klein, President and Chief Operating Officer
 
 
 
 
Northfield Bancorp, Inc. (the “Company”)
 
(The Company is executing this Amendment only for purposes of acknowledging the
obligations of the Company hereunder.)
 
 
 
Attest:
 
 
 
 
 
/s/ M. Eileen Bergin
By:
/s/ John W. Alexander
Secretary
 
John W. Alexander
 
Title:
Chairman and CEO













